Citation Nr: 1513085	
Decision Date: 03/26/15    Archive Date: 04/03/15

DOCKET NO.  08-14 962	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


ATTORNEY FOR THE BOARD

K. Churchwell, Associate Counsel



INTRODUCTION

The Veteran served on active duty from June 1967 to January 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.

This matter was previously remanded by the Board in May 2012, after the Board granted service connection for an additional disability, then again in February 2013 and August 2013 for clarifying medical opinions.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Unfortunately, another remand is necessary so that VA can meet its duty to assist the Veteran in obtaining evidence to substantiate his claim.  This duty includes assisting him in obtaining relevant records.  38 U.S.C.A. § 5103A (c)(1)(C) (West 2014); 38 C.F.R. § 3.159(c)(2)(2014).  It also includes providing relevant examinations where certain conditions are met.  See 38 U.S.C.A. § 5103A(a), (d) (West 2014); 38 C.F.R. §§ 3.159(c)(4), 4.1 (2014).  In the following paragraphs, the Board explains why each part of the requested development is necessary.

In the March 2014 Board remand, the Board found the March 2013 and November 2013 VA examination addendum opinions to the June 2012 examination to be inadequate as it relates to the impact of the Veteran's service-connected depressive disorder on his ability to follow a substantially gainful occupation.  In response to the March 2014 Board directives, a new examination was performed in April 2014.  

The April 2014 examiner indicated the examination only took into consideration events and mental history since the Veteran's last examination in June 2012, which the Board found was inadequate.  Because only evidence from June 2012 forward was reviewed, the April 2014 examination does not include a medical opinion regarding the Veteran's employability for the period at issue, beginning in March 2007.

Moreover, the April 2014 examiner's opinion was that the Veteran's depressive disorder currently does not impact his ability to secure and follow a substantially gainful occupation.  However, the examiner provides no additional evidence and support for this opinion.  Because the April 2014 examiner's opinion does not address evidence for the entire period at issue and does not provide support for its medical conclusions, the Board finds that this opinion is also inadequate and a new examination needs to be obtained.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (explaining that "most of the probative value of a medical opinion comes from its reasoning" and that "[n]either a VA medical examination report nor a private medical opinion is entitled to any weight in a service-connection or rating context if it contains only data and conclusions").    

The Veteran is also service connected for asthma with an assigned disability rating of 30 percent.  The Board finds the record does not include sufficient competent medical evidence on whether the Veteran is unemployable as a result of the combined effect of his service-connected disabilities which include both depressive disorder and asthma.  

In light of the inadequacies identified in the medical opinions of record pertaining to the Veteran's employability, the Board finds this matter must be remanded again for a new VA examination to be conducted by a vocational rehabilitation specialist evaluating the combined effects of the Veteran's service connected disabilities in order to adjudicate this appeal.  See Stegall v. West, 11 Vet. App. 268 (1998)(a remand by the Board confers on the appellant, as a matter of law, the right to compliance with the remand orders).  See also  Barr v. Nicholson, 21 Vet. App. 303 (2007)(VA must provide an examination that is adequate for rating purposes).

Accordingly, the case is REMANDED for the following action:

1.  The RO should provide the Veteran with an appropriate VA examination conducted by a vocational rehabilitation specialist with respect to his TDIU claim.  The examiner must opine as to whether, without regard to the Veteran's age or the impact of any nonservice-connected disabilities, it is at least as likely as not that his service-connected disabilities, which include asthma and a depressive disorder, render him unable to secure or follow a substantially gainful occupation.  In offering this impression, the examiner must acknowledge and take into account the Veteran's education, training and work history.  All findings and conclusions should be set forth in a legible report, accompanied by a rationale.

2.  Following the completion of the above, the AOJ must review the claims folder and ensure that all the foregoing development has been conducted and completed in full.  If not, the report must be returned for corrective action.

3.  Thereafter, the AOJ must adjudicate the claim, to include consideration as to whether the Veteran's claim for TDIU should be referred to the Director of Compensation Service for TDIU benefits on an extraschedular basis.  If the benefits sought on appeal are not granted in full, the AOJ must provide a supplemental statement of the case to the Veteran and his representative.  An appropriate period of time should be allowed for response.  The claims file should then be returned to the Board if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




